DETAILED ACTION
This communication is in response to the Application filed on 01/27/2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 and 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. All of the claims are directed towards the statutory category of  a machine/apparatus or process. The independent claims 1, 8, and 15 recites “receive, … , an audio input; perform, using an … speech recognition (ASR) model and an entity prediction model, out-of-vocabulary prediction of an entity; receive an ASR hypothesis including the predicted entity; and output text including the predicted entity.” 
The limitation of “receiving…”, “performing…”, “receiving…”,“determining…”, “outputting…”,as drafted covers mental activities. More specifically, a human based on listening to speech, determining what was said in the speech based on human connecting sounds to words as well as determining named entities in the speech, determine the words to the spoken speech and provide the text. 
This judicial exception is not integrated into a practical application. In particular, claims 1, 8, and 15 recites additional element of “audio sensor”, “memory”, “and processor”. For example in [0016] of the as filed specification, the computer is listed as a general purpose computer and are mainly used as an application thereof. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The Examiner notes that the “audio sensor” is tied to pre-solution activity of data gathering in order to receive the spoken input. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claim 2, 9, 16 the claim relates to decoding portions of audio using the ASR model, predict a domain label for a subsequent portion of audio based on decoded portion, retrieve for the predicted label one or more candidates for entity, determine a candidate score for each of the candidates, and selecting an entity candidate based on the candidate score. This reads on a human using previous determination of words from speech to determine a domain of the speech and then determining a domain for a future speech in order to determine the person the other user is speaking about. No additional limitations are present. With respect to claim 3, 10, 17 the claims relate to the knowledge base including a DAFSA for the predicted domain label and traversing a DAFSA and determine one or more candidates based on the traversal. This relates to a human using a graph to determine one or more candidates based on a domain and then determine a candidate using the graph. No additional limitations are present. With respect to claim 4, 11, 18, the claim recites determining of ASR hypothesis which is based on the entity candidate and selection of ASR hypothesis based on probabilities. This relates to a human selecting a hypothesis from possible choice based on greater match. No additional limitation is present. With respect to claim 5, 12, 19 the claim relates to identify nonoverlapping spans of entities using a prediction model and at least one domain associated with each span. This relates to a human determining an entity based on a domain and model. No additional limitations are present. With respect to claim 6, 13, 20 the claim relates to assigning a score to each span using the entity prediction model and removing spans based on a confidence being below a threshold. This relates to a human ignoring less likely spans an only considering entities which are close to what they believe is a match. No additional limitations are present.  With respect to claim 7, 14 the claim relates to modifying of the candidate score by probability information including popularity of candidate, user information, user preference, user context, and user history. This relates to a human adjusting the score or match determination based on user related information. No additional limitations are present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su (US 11,043,205).
As to claims 1, 8, and 15, Su teaches an electronic device comprising: 
an audio sensor (see col. 5, lines 60-61, microphone or microphone array of the device 110); 
a memory (see col. 30, lines 39-40, memory 1506 for the device 110); and 
at least one processor coupled to the audio sensor and the memory (see col. 30, lines 37-38, processor 1504 and see Figure 15, microphone 1520 linked to the processor 1504 and memory 1506), wherein the at least one processor is configured to: 
receive, via the audio sensor, an audio input (see col. 5, lines 60-64, where device 110 receives audio from user); 
perform, using an automatic speech recognition (ASR) model (see col. 5, lines 65-67, where server generates text data using speech recognition processing) and an entity prediction model (see col. 11, lines 10, 42-58, where named entity resolution component 362), out-of-vocabulary prediction of an entity (see 14, lines 30-46, where entity and associated domain/slot); 
receive an ASR hypothesis including the predicted entity (see col. 29, lines 46-51, sent to user as an email or message); and 
output text including the predicted entity (see col. 29, lines 47-48, for display to a user the text).
As to claim 8 and 15, apparatus claim 1 and 15 and method claim 8 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 8 and 15 is similarly rejected under the same rationale as applied above with respect to apparatus claim. Furthermore, Su teaches a non-transitory computer readable medium embodying a computer program, the computer program comprising instructions that when executed cause at least one processor of an electronic device to (see col. 30, lines 36-45, where device 110 comprises a cpu and memory which stores instructions)

	As to claim 2, 9, and 16, Su teaches wherein, to perform the out-of-vocabulary prediction of the entity, the at least one processor is further configured to: 
decode one or more portions of the audio input using the ASR model  (see col. 5, lines 65-67, where server generates text data using speech recognition processing);
predict a domain label for a subsequent portion of the audio input based on the decoded one or more portions of the audio input (see col 11, lines 60-col 12, lines 35, where each domain includes a domain classifier to determine a confidence score that the input belongs to the specific domain for the entire determined text); 
retrieve, for the predicted domain label, using a knowledge base, one or more candidates for the entity (see col 11, lines 50-51, where entity resolution requires communication with knowledge base and see col. 12, lines 49-67, where NLU hypothesis gets reranked based on the domain) ; 
determine a candidate score for each of the one or more candidates (see col. 13, lines 20-23, where reranker outputs the highest scoring result or the particular domain); and 
selecting an entity candidate based on the candidate score for each of the one or more candidates (see col. 28, lines 60-64, where final ranker component can select the most preferred ultimate result).

As to claim 4, 11, and 18, Su teaches wherein, to receive the ASR hypothesis, the at least one processor is further configured to: 
determine one or more ASR hypotheses for the audio input, wherein at least one of the ASR hypotheses is based on the selected entity candidate (See Figure 14, NER 362-A to cross domain N-best list data 1440) ; and 
select the ASR hypothesis from the one or more ASR hypotheses based on probabilities associated with the one or more ASR hypotheses (see col. 28, lines 45-55, where confidence scores are used to re-rank NLU results and see col 29, lines 16-17, highest scoring result is passed).

As to claim 5, 12, and 19, Su teaches wherein the at least one processor is further configured to identify, using the entity prediction model, nonoverlapping spans of entities in a set of spans and at least one domain associated with each of the nonoverlapping spans of entities (see col. 14, lines 35-61, where nbest list of hypothesis using the music domain is determined, where each hypothesis are non-overlapping as each is different).

As to claim 6, 13, and 20, Su teaches wherein, to identify the nonoverlapping spans of entities, the at least one processor is further configured to: assign, using the entity prediction model, a confidence score for each span (see col. 26, lines 59-60, where overall score for each hypothesis is calculated); and remove from consideration one or more spans from the set of spans based on a determination that the confidence score for the one or more spans is below a threshold (see col. 27, lines 8-10, where hypothesis selected for those meeting or exceeding a threshold, where others are pruned).

	As to claim 7 and 14, Su teaches wherein the at least one processor is further configured to modify the candidate score for at least one of the one or more candidates by probability information including at least one of: candidate popularity, user information, user preferences, user context, and user utterance history (see col 29, lines 1-13, where score is increased based on user profile, user history).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Su (as applied above) in view of Velikovich (“Semantic Model for Fast Tagging of Word Lattices”).
As to claims 3, 10, and 17, Su teaches all of the limitations as in claims 2, 9, and 16 above.
However, Su does not specifically disclose wherein the knowledge base includes a deterministic acyclic finite state automaton (DAFSA) for the predicted domain label, and wherein, to retrieve the one or more candidates, the at least one processor is further configured to: traverse, at each time step, the DAFSA for the predicted domain label; and determine, at each time step, at least one portion of one of the one or more candidates based on the traversal of the DAFSA.
Velikovich does teach wherein the knowledge base includes a deterministic acyclic finite state automaton (DAFSA) for the predicted domain label (see page 399, sect. 3, right column first and second bullet, where input lattice L is acyclic and weighted automaton over words and a transducer to invert decorator tags), and wherein, to retrieve the one or more candidates, the at least one processor is further configured to: traverse, at each time step, the DAFSA for the predicted domain label; and determine, at each time step, at least one portion of one of the one or more candidates based on the traversal of the DAFSA (see Figure 3+4, where the expanded lattice is traversed over the input/over time to retrieve candidates for each domain, where example of “a new York orange” provided and candidates are “clockwork”, “new:new”, “cities:new York” and Figure 6 under movies domain).
Su and Velikovich are in the same field of endeavor of named entity processing for speech recognition, and therefore are analogous art. T Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the named entity processing as taught by Su with the DAFSA as taught by Velikovich for the purpose of providing a model of small size and fast tagging speed and to handle ambiguity (see Velikovich, page 398, sect. 1, right column, 2nd to last paragraph)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kiss (US 9,190,055) is cited to disclose named entity recognition based on personalized models. Mathias (US 9,454,957) is cited to disclose named entity resolution (see abstract). Kakirwar (US 10,565,986) is cited to disclose identification of entities in the command (see col. 6, lines 6-9). Shapiro (US 10,600,406), Matsoukas (US 10,522,134), Mettalinou (US 10,515,625), Moniz (US 10,482,885), Moniz (US 10,446,147), Sarikaya (US 10,366,690) is cited to disclose an initial domain ranking, followed by a domain re-ranked for speech hypothesis as well as named entity recognition (see Shapiro Figure 2B and see Matsoukas Figure 3 and see Mettalinou Figure 2B and see Moniz Figure 3 and see Moniz Figure 3). Geva (US 2019/0007711) is cited to disclose named entity disambiguation (see [0212]-[0214]). Yang (US 2020/0104362 and see Sarikaya Figure 4) is cited to disclose determining a correct representation of a named entity by determining a domain property based on spoken input (see [0272]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                                                                            
09/21/2022